Citation Nr: 0712135	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from June 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2006 the Board remanded the claim for procedural due 
process purposes and to obtain additional clinical 
information.  The case is now, once more, before the Board 
for appellate review.


FINDING OF FACT

The veteran's asbestosis is reasonably shown to be due to 
asbestos exposure during his period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, asbestosis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for asbestosis.  
Therefore, no further development is needed with respect to 
this claim.

Factual Background

The veteran alleges that he has asbestosis as a result of his 
service in the Navy.  In particular, he states that he was 
exposed to asbestos aboard a ship in both in his sleeping 
quarters and in his work as a cook.  He reported that a pipe 
above his bunk was wrapped in asbestos and that he spent a 
substantial amount of time in the food supply room which was 
insulated with asbestos.  

The veteran's service medical records show no treatment or 
diagnosis of a lung disorder.

In an August 2000 medical report, a private physician 
concluded that the veteran had interstitial fibrosis at the 
lung bases, which was typical of previous asbestos exposure, 
indicating asbestosis.  

An August 2001 opinion was received from a private physician 
who had reviewed the veteran's work history and medical 
record.  The physician noted that, post-service, the veteran 
had worked as a welder from January 1962 to December 1986.  
In performing his duties, the veteran was exposed to various 
products which contained asbestos.  The physician concluded 
that the veteran had asbestosis and that there was a causal 
relationship between the veteran's asbestos exposure and his 
bilateral interstitial lung disease.

In a September 2004 VA medical treatment record, a VA 
physician indicated that the veteran had asbestosis related 
to his exposure to asbestos while in service on the ship. 

Based on the evidence of record, the Board remanded case in 
May 2006, for due process purposes and to obtain a medical 
nexus statement concerning the veteran's diagnosis of 
asbestosis and his exposure to asbestos in service.  

The veteran underwent a VA examination in August 2006 in 
which the examiner reviewed the folder and conducted a 
physical examination.  The VA examiner concluded that the 
veteran had asbestosis and that it was as least at likely as 
not that the asbestosis began as a result of his exposure to 
asbestos during active service.  The examiner acknowledged 
that the veteran had limited exposure to asbestos in the 
military which consisted primarily of exposure to asbestos 
dust in the air and that his significant asbestos exposure 
was post-service, in his job as a welder.  The examiner, 
however, felt that the veteran's limited exposure during 
service could not be completely ignored.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence supports the veteran's 
claim for service connection for asbestosis.  The evidence 
clearly shows that the veteran has asbestosis.  The veteran 
contends that he was exposed to asbestos during his service 
in the Navy aboard a ship.  Statements from the August 2006 
VA examiner support the veteran's contentions.  Although the 
VA examiner also acknowledged that the veteran's primary 
asbestos exposure was after discharge from service, the 
examiner concluded that the veteran's limited exposure to 
asbestos during service could not be ignored.  The examiner 
specifically found that it was as least as likely as not that 
the veteran's asbestosis began as a result of exposure to 
asbestos during active service.  

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
asbestosis had its origins during service.  After resolving 
all reasonable doubt in favor of the veteran, and for the 
foregoing reasons, the Board finds that service connection 
for asbestosis is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for asbestosis is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


